Title: Jonathan Williams, Jr., to the American Commissioners, 14 March 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes March 14. 1778
I am still without any of your Favours which gives me much uneasiness the importance of several of my last being very considerable. I am again informed by Mr. Grand that my Bills remain unapproved which I am sure must be only owing to the hurry of Business, but I beg you to attend to it, as Delay may hurt the Credit of my Paper. I have the honour to be very respectfully Honorable Gentlemen Your obedient Servant
J Williams
 
Addressed: The Hon The Commrs of / the United States
Notation: Jon Williams Nantes March 14. 78
